Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 28,
2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00960-CR
                              NO. 14-14-00961-CR

                    EX PARTE CALLIE RENEE INMAN

                    On Appeal from the 56th District Court
                           Galveston County, Texas
               Trial Court Cause Nos. 14CR0611 and 14CR0612

                 MEMORANDUM                     OPINION


      These appeals were brought from the denial of an application for writ of
habeas corpus after the trial court granted the State’s motion to revoke bond and
increased the bond amounts in each case. In both cases, a supplemental clerk’s
record was filed on April 7, 2015, containing an order signed by the trial court on
February 23, 2015, reducing the bond in each case to the original amount. The
record also contains evidence that appellant posted bond in each case on February
23, 2015.
      On April 8, 2015, the State notified this Court the appeals are moot and we
requested a response from appellant. On April 21, 2015, appellant filed a motion in
each case to dismiss these appeals as moot on the grounds appellant’s sole issue in
these appeals has been resolved. Because appellant has received the relief she
sought from this Court, the appeals are moot. See Ex parte Guerrero, 99 S.W.3d
852, 853 (Tex. App.—Houston [14th Dist.] 2003, no pet.). Accordingly, we grant
appellant’s motion and dismiss both appeals.



                                     PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                        2